Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-5, 15, 17-21, 23, 25-29, 32 are pending in the current application.
2.	This application is a CON of 16/099,839, which is a 371 of PCT/CN2017/083631 05/09/2017 and claims priority to CHINA 201610301832.6 05/09/2016.
Response to Restriction Election
3.	Applicant’s election of group I and the species, Form I, in the reply filed on November 18, 2021 is acknowledged. The election was made without traverse. According to applicants’ representative claims 1-5, and 15 read on the elected species.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
	The compound of the instant claims is disclosed in a large number of US patents and US patent publications to the assignee Anacor.  The experimental procedures either have very limited or no analytical data for the compound of claim 1, crisaborole.  Sanders US 20070286822 page 44 is typical where a general procedure is given at paragraph [0267] where crisaborole, 5-(4-Cyanophenoxy)-1,3-dihydro-1-hydroxy-2,1-benzoxaborole, appears on page 45 as compound 4.2q at paragraph [0283] with no analytical data.  Akama US 8,039,450 on column 148 lines 5-24, mentions “Analytical data for exemplary compounds of structure I prepared by the method above include:....4.2q  5-(4-Cyanophenoxy)-1,3-dihydro-1-hydroxy-2,1-benzoxaborole (C17)...” along with 35 other compounds,  although no actual characterization is given. Baker US 7,582,621 B2 is a similar disclosure with the compound labeled 4.2q also referred to as C17. Outside of the 1H NMR spectrum is given.  Noticeably absent is a melting point, which is present for some of the compounds but absent for many including C17.  Even if one were to assume that the material is a solid, which is not clear, there is nothing to suggest that the compound is in the crystalline form of the instant claims.  It could be that inherently a solid is produced and the material is one of the claimed forms however there is no evidence for this. Post filing there is a publication to Campillo-Alvarado “Exploration of Solid Forms of Crisaborole: Crystal Engineering Identifies Polymorphism in Commercial Sources and Facilitates Cocrystal Formation.”  Crystal Growth & Design, 2018, 18(8), 4416-4419 which shows that at least two companies were selling the forms of the instant claims:  
As part of our efforts to explore crystalline forms of boron APIs, we report the first solid forms of AN2728. Specifically, we describe the discovery of three polymorphs of AN2728 and the generation of a cocrystal of composition 2 (AN2728)·(bpy) (where bpy = 4,4′-bipyridine) (Scheme 1). The discovery of the initial two polymorphs of AN2728 originates from each polymorph being sold from two different commercial suppliers. Specifically, Forms I and II of AN2728 are available and packaged by the quantity discount fine chemical suppliers ArkPharm, Inc. and ComiBlocks, Inc., respectively.8,9( Page 4416 column 1 ¶ 3)

AN2728 is the claimed compound and an alternative name for crisaborole. If evidence that either ArkPharm, Inc. or   ComiBlocks, Inc. sold crisaborole prior to the filing date a case of anticipation would be present based upon the characterization in Campillo-Alvarado. The examiner has looked for evidence for the sale of crisaborole from these two companies prior to the effective filing date by using the Wayback Machine internet archive, but found no such evidence.  The catalog number for crisaborole in the ArkPharm, Inc. catalog is AK102641.  The website is defunct and the company appears to have ceased operations due to a DEA raid in May of 2018 (See  Kambic, Rick “Chicago-area companies sold narcotics online and shipped from local warehouses, prosecutors say” Chicago Tribune May 31, 2018).  CombiBlocks, Inc has a catalog number of QP-2325 for .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
5.	The drawings submitted on September 4, 2020 are accepted by the examiner.
Conclusion
6.	Claims 1-5, 15, 17-21, 23, 25-29, 32 are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625